The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the court’s credibility determinations.
Defendant, a correction officer, directed a large group of inmates to attack two other inmates while defendant remained *573nearby. Defendant was properly convicted of second-degree assault under Penal Law § 120.05 (7), because, although not an inmate himself, he acted in concert with inmates (see Penal Law § 20.05 [3]). The same proof also established the elements of second-degree gang assault (Penal Law § 120.06). The evidence warrants the conclusion that defendant intended to cause physical injury to the victims, and that defendant’s order that the victims not be hit in the face was merely intended to minimize visible injuries.
We perceive no basis for reducing the sentence.
We have considered and rejected the arguments raised in the amicus curiae brief. Concur — Tom, J.E, Mazzarelli, Andrias, DeGrasse and Román, JJ.